Citation Nr: 1129386	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  97-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU), prior to May 5, 2005.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to August 1982, and from September 1982 to September 1985.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Lincoln, Nebraska, VA Regional Office (RO).

This case has previously come before the Board.  The Secretary and the Veteran (the parties) filed a joint motion for remand (JMR), and in July 2008, the Court vacated that part of the Board's September 19, 2007 decision which denied entitlement to a TDIU prior to August 16, 2006.  Most recently, the parties filed a JMR, and in February 2010, the Court vacated the Board's July 2009 decision in which a TDIU, prior to May 5, 2005 was denied.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

There is competent evidence tending to establish that from January 16, 1996, to May 5, 2005, the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, with consideration given to the Veteran's background, including his employment and educational history.  


CONCLUSION OF LAW

From January 16, 1996, to May 5, 2005, the criteria for a TDIU have been met on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b), 4.19 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The January 2004 and July 2006 letters told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In regard to the Veteran's June 2009 statement regarding VCAA, the Board notes that in this case, the claimant was allowed a meaningful opportunity to participate in the adjudication of the claim and as such, the essential fairness of the adjudication process was not affected.  The claimant was provided VCAA notification and had knowledge in that regard.  As further noted below, VA has obtained all relevant evidence.  Thus, even though the initial VCAA notice came after the initial adjudication, there is no prejudice to the claimant.  In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  VA examinations are of record and an opinion from the Director of Compensation and Pension service has been associated with the claims file.  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Total ratings for compensation purposes may be assigned where the combined schedular rating for the appellant's service-connected disability or disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)"); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. § 3.321, and further may determine, after an initial review by the authorities pursuant to § 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  See Smallwood.  

Analysis

The Veteran asserts that he is entitled to a TDIU, prior to May 5, 2005.  Having reviewed the evidence, the Board concludes a finding in favor of a TDIU on an extraschedular basis is supportable, from January 16, 1996.  

In a December 2004 rating decision, service connection was established for delusional disorder, and a 10 percent evaluation has been assigned, from January 16, 1996, as reflected in a June 2006 rating decision, and noted to be the date the claim was filed.  In a May 2007 rating decision, the disability was characterized as paranoid schizophrenia and, as reflected in the September 2007 Board decision, a 100 percent rating, from May 5, 2005, has been awarded.

In light of the 100 percent evaluation, the Veteran is not eligible for a TDIU from May 5, 2005 and the claim for that benefit is moot from May 5, 2005.  Green v. West, 11 Vet. App. 472 (1998).  Clearly, however, the 100 percent evaluation from May 5, 2005 does not nullify the claim for the appeal period prior to that.  With that in mind, consideration must be given to the evidence of record in order to make a determination as to whether the Veteran was unemployable at any point during the relevant period, from January 16, 1996.  

The Board notes that prior to May 5, 2005, the Veteran was service connected for delusional disorder (now rated as paranoid schizophrenia), rated as 10 percent disabling, status post separation of the left shoulder, rated as 10 percent disabling, and hearing loss on the left with residual of ossicles injury, rated as 0 percent disabling, with a combined rating of 20 percent.  Having considered entitlement under 38 C.F.R. § 4.16(a), the Board finds that the percentage requirements have not been met.  The Veteran did not have at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Under 38 C.F.R. § 4.16(b), however, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  If the veteran is unemployable due to service-connected disability, and the percentage requirements of 38 C.F.R. § 4.16(a) are not met, the case should be submitted to the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. 38 C.F.R. §§ 3.321(b), 4.16(b) (2010).

The Board notes that the Veteran's psychiatric disability has been variously diagnosed.  Private records, dated in April 1997, show a diagnosis of paranoid psychosis (paranoid schizophrenia versus paranoia), with the specific diagnosis noted to be unclear, and note that delusions of persecution affected his conduct, and the examiner concluded that he was incapable of relating appropriately to co-workers and supervisors because of his paranoid ideas.  The examiner added that one had the impression, at times, of paranoid personality features, but noted that his ideas seemed to clearly involve a level of paranoia more severe than would be associated with a paranoid personality disorder.  In addition, private records, dated in November 1997, show diagnoses of depression and probably dysthymia, possibly with paranoid features.

In a June 1990 letter, the Veteran stated that he was unable to manage full-time employment and the October 1991 Social Security Administration (SSA) determination shows that he is in receipt of SSA disability benefits.  Inpatient records, dated in August 1996, note a presentation with depressed mood and suicidal ideation, and the May 1997 VA examiner stated that it was unlikely that the Veteran would be able to maintain himself in gainful employment.  

In addition, the December 2002 VA examination report notes he had not had a formal job in many years, and while it was noted that he had been employed on a part-time basis painting houses in the spring and fall, significant circumstantiality was noted and a global assessment of functioning (GAF) rating of 45 was assigned.  Further, the March 2003 VA examiner stated that while the Veteran had some abilities to obtain some gainful employment, overall, when all of his medical problems were combined, a formal type of employment would be precarious, and the May 2005 VA examination report notes he was unemployed.

In addition, the August 2006 VA examiner noted the Veteran's paranoia went beyond a paranoid personality disorder into a schizotypal personality disorder, that he was odd and peculiar, markedly paranoid and suspicious, had a severely constricted affect, and had magical and unusual beliefs.  The examiner stated the following:

The schizotypal personality disorder really is the prodromal phase of schizophrenia for this veteran.  This is a very difficult clinical case.  Person's [sic] with Paranoid Schizophrenia, according to clinical scientific research, may present as being more highly functioning tha[n] they really are.  This appears to be the case for this veteran.  However, on today's examination he was peculiar and highly delusional.  The veteran's associations were at times derailed from the topic, but not to the extent that he is disorganized or undifferentiated schizophrenic.  The veteran's delusions are severe to the extent that this has prevented him from maintaining gainful employment.  The DSM-IV would state that Delusional Disorder in and of itself may be present and that the person is able to function well within an occupational setting.  This runs contrary to this veteran's history for occupational status and the records that [I] have reviewed from Drs. L[] and L[] and other medical records.  This veteran's Schizophrenia is SEVERE, and daily.  [T]his is a chronic and persistent mental disorder that has been ongoing for years since his active duty.  The prognosis is poor.  

The August 2006 VA report of examination notes the Veteran had been unemployed for five to 10 years due to paranoid schizophrenia, and that he was delusional often, with grandiosity, which led to irritability and some resentment and anger.  The examiner added that the Veteran's schizophrenia was a life-long and permanent condition and was fully disabling in and of itself as separate from any of his other medical disorders.

Subsequent to the Board's most recent remand additional lay statements, dated in November 2010, have been received that provide observations of the veteran's ability to perform occupational tasks contemporaneous with the time period in question.  These statements provide corroboration of the August 2006 examiners retrospective observations and lend additional probative value to those observations.

In this case, the evidence, to include the contemporaneous records and statements, coupled with the medical evidence, to include the August 2006 VA opinion to the effect that the Veteran had been unemployable for approximately 10 years, is at least in relative equipoise as to the issue of whether the Veteran was unemployable during the relevant period.  Under these circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes a TDIU is warranted from January 16, 1996, the date the claim was filed.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

A total disability rating based on individual unemployability, from January 16, 1996, to May 5, 2005, is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


